DETAILED ACTION
The amendment to Application Ser. No. 17/306,430 filed on September 29, 2022, has been entered.  Claims 2, 8, 10, 16 and 18 are cancelled. Claims 1, 3, 5-7, 9, 11, 12, 14, 15, 17 and 19 are currently amended. Claims 1, 3-7, 9, 11-15, 17, 19 and 20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The arguments with respect to the objection to the claims for minor informalities have been fully considered by the Examiner. As new informalities were introduced by the amendment filed September 29, 2022, the objection to the claims for minor informalities is maintained.

The arguments with respect to the rejection of Claims 1-250 under 35 U.S.C. 112(b) have been fully considered by the Examiner. As not all of the 112 issues were addressed and new 112 issues were introduced by the amendment filed September 29, 2022, the rejection of Claims 1-20 under 35 U.S.C. 112(b) is maintained.

The amendment to Claims 1 and 17 has overcome the rejection of Claims 1-8 and 17-20 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter set forth in the Non-Final Office Action mailed April 29, 2022. The rejection of Claims 1-8 and 17-20 under 35 U.S.C. 101 is hereby withdrawn.

The arguments with respect to the rejection of Claims 1-6, 9-14, 17, 19 and 20 under 35 U.S.C. 102(a)(1) and the rejection of Claims 7, 8, 15, 16 and 19 under 35 U.S.C. 103 have been fully considered by the Examiner but are not persuasive.
Specifically, on pages 12-13 of the response filed September 29, 2022, Applicant argues, “Again, McConnell (like Hangal) discloses communications meant to be sent between the senders, receivers or others mentioned in the message to the server, a one-to-one communication, whereby the records are then managed by the CRM system. That is the definition of a CRM system, a system in which the relationship pertaining to customers and others known to the user are managed. 
McConnell does not disclose collecting information and determining if the information includes a second user. McConnell discloses transmissions directly to the target person. Instead, the amended claims, for example claim 1 recites that the system is configured to store an instance of electronic interaction over social media networks from the second user and pertaining to the larger entity, that are stored on the database, where the second user did not transmit the instance of electronic interaction directly to the larger entity. In addition, the claimed system and methods are not limited to a CRM system in which the target person receives the communication, as disclosed in McConnell. 
Additionally, McConnell fails to disclose, suggest or teach the steps of determining if a first user is associated with a larger entity, and then displaying on the first user's computer system instances of the electronic interaction over the social media networks.” 
The Examiner respectfully disagrees. While the Examiner asserts that the limitation comprising the features argued by applicant does not have sufficient written description support in the as-filed specification (see the rejection of Claims 1, 3-7, 9, 11-15, 17, 19 and 20 under 35 U.S.C. 112(a) set forth infra), the argued features are nevertheless taught by McConnell. Specifically, paragraph 144 of McConnell states:
“In another embodiment, the comprehensive profile 352 can also include information identifying social media activity of the target person relating to or relevant to the enterprise. For example, in an embodiment, the profile generator component 350 can be configured to identify, from the social media content 210 associated with the target person, one or more social media objects 206 relating to the enterprise. The identified social media object(s) 206 can be posted by the target person, posted to the target person, and/or can include a reference to the target person (emphasis added).”
	Contrary to Applicant’s assertion, McConnell discloses collecting public social media objects relating to the target person from at least one social networking entity that are relevant to an enterprise, i.e., instances of electronic interaction over one or more social media networks between the second user pertaining to the larger entity. The social media objects are displayed as part of a profile of the target person in response to a request received from a user, who is an employee of the enterprise (see McConnell figs. 1C, 2, 5E and paragraphs 120, 134-144 and 155-160). McConnell further suggests that the social media objects comprise messages that were not transmitted directly to the enterprise (see at least McConnell paragraphs 144 and 160: “the social media presentation window 540 can display Tom Smith’s most recent post 542 relating to an upcoming meeting with the enterprise”).
	Additionally, on page 13 of the response filed September 29, 2022, Applicant further argues, “Finally, there is still no actual evidence to support that a person having ordinary skill in the art would combine the cited references Hangal and McConnell. These disclosures are very different in functionality and one having ordinary skill in the art would not think to combine the disparate references.” 
	The Examiner respectfully disagrees. First, while Applicant asserts that “one having ordinary skill in the art would not think to combine the disparate references”, Applicant provides no objective evidence to support the assertion beyond the broad generalization that the “disclosures are very different in functionality”. Arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). Second, one of ordinary skill in the art would have been motivated to combine displaying selected social media objects of a target person relating to or relevant to the employer of the user, as taught by McConnell, based on the identified name within the content displayed by the web browser of Hangal, to provide a social and professional portrait of the identified person from the perspective of the enterprise associated with the user (McConnell paragraph 141) and to indicate the engagement of the identified person with the enterprise associated with the enterprise (McConnel paragraph 160). Therefore, contrary to Applicant’s assertion, rationale for combining the teachings of Hangal and McConnell are provided.
	Finally, on page 13 of the response filed September 29, 2022, Applicant argues, “Regardless, even if combined, Hangal and McConnell separately or combined fail to disclose, suggest or teach various elements of the independent claims 1, 9 and 17, including the collection of information over one or more social media networks, determining if a first user is associated with a larger entity, and displaying on the first user's computer system one or more instances of electronic interaction over one or more social media networks between the second user and the larger entity, wherein said second user is not associated with the larger entity and the second user did not transmit the instance of electronic interaction directly to the larger entity.”
	The Examiner respectfully disagrees. For the reasons provided above and as described in the rejection of Claim 1 under 35 U.S.C. 103 set forth in this Office Action, each limitation of Claim 1 is taught by the combination of Hangal and McConnell.
	As the new grounds of rejection set forth this Office Action are necessitated by the amendment, this Office Action is made FINAL. 
	
Claim Objections
The claims are objected to because of the following informalities:
regarding Claim 1, the term “A computer system” recited in line 2 should be “a computer system”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 3-7, 9, 11-15, 17, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation “an application configured to be installed on said computer system of said first user of the plurality of users” in lines 5-6. There is insufficient antecedent basis for the term “said first user of the plurality of users” as the relationship between the first user and the plurality of users has not been established within the preceding limitations.
Additionally, Claim 1 recites the limitation “display on the computer system of the first user the instance of electronic interaction over said one or more social media networks between the second user pertaining to the larger entity stored in the database (emphasis added)” in lines 12-15. There is insufficient antecedent basis for “the instance of electronic interaction over said one or more social media networks between the second user pertaining to the larger entity” as only “an instance of electronic interaction over one or more social media networks among a plurality of users” has been introduced by the preceding limitations. Additionally, the limitation is unclear as currently worded. The electronic interaction is between the second user and??
Dependent Claims 3-7 are rejected for the reasons presented above with respect to rejected Claim 1 in view of their dependence thereon.

Additionally, Claim 3 recites the limitation “wherein the instances of electronic interaction further comprise one or more emails” in lines 1-2. There is insufficient antecedent basis for term “the instances of electronic interaction” in the claims as only “an instance of electronic interaction over one or more social media networks among a plurality of users” has been introduced previously.

Additionally, Claim 7 recites the limitation “wherein the application is further configured to determine a larger entity with which the second user is associated and to display on the computer system of the first user one or more instances of electronic interaction between the first user and the larger entity other than the one or more instances of electronic interaction between the first user and the second user (emphasis added)” in lines 1-5. There is insufficient antecedent basis for term “the one or more instances of electronic interaction between the first user and the second user” in the claims as only “an instance of electronic interaction over one or more social media networks among a plurality of users” has been introduced previously.

Claim 9 recites the limitation “displaying on the computer system of the first user an instance of electronic interaction over one or more social media networks between the second user and the larger entity, wherein said second user did not transmit said electronic interaction directly to said larger entity” in lines 10-13. The relationship between “said electronic interaction” recited in line 12 and “an instance of electronic interaction over one or more social media networks between the second user and the larger entity” is unclear, rendering the claim indefinite. Specifically, it is unclear whether a distinction should be drawn between “an instance of electronic interaction” and “an electronic interaction” or whether the terms are being used interchangeably to refer to the same element. Additionally, assuming “said electronic interaction” refers back to “an instance of electronic interaction over one or more social media networks between the second user and the larger entity”, it is unclear from the specification what is meant by “wherein said second user did not transmit said electronic interaction directly to said larger entity” when the instance of electronic interaction is defined as being “between the second user and the larger entity”.
Dependent Claims 11-15 are rejected for the reasons presented above with respect to rejected Claim 9 in view of their dependence thereon.

Additionally, Claim 12 recites the limitations “wherein displaying the one or more electronic interactions between the first user and the second user over the website interface is performed by an extension of the web browser” in lines 1-3. There is insufficient antecedent basis for “displaying the one or more electronic interactions between the first user and the second user” as only “an instance of electronic interaction over one or more social media networks between the second user and the larger entity” is recited as being displayed in the claims.

Additionally, Claim 15 recites the limitation “further comprising determining a larger entity with which the second user is associated, and retrieving and displaying on the computer system of the first user one or more instances of electronic interaction between the first user and the larger entity other than the one or more instances of electronic interaction between the first user and the second user” in lines 1-5. The relationship between the term “the one or more instances of electronic interaction between the first user and the second user” recited in lines 4-5 and “one or more electronic interactions” introduced in lines 6-7 of Claim 9 is unclear, rendering the claim indefinite. Specifically, it is unclear whether a distinction should be drawn between “one or more instances of electronic interaction” and “one or more electronic interactions” or whether the terms are used interchangeably to refer to the same element.

Claim 17 recites the limitation “a database configured to store instances of electronic interaction between a first user and a plurality of other users of two or more social media networks” in lines 3-4. The relationship between “a first user” recited in lines 3-4 and “a first user” introduced in line 2 of the claim is unclear, rendering the claim indefinite. Is this the same “first user”?
 Additionally, Claim 17 recites the limitation “display on the computer system of the first user said messages exchanged on the two or more social media networks between a second user and the larger entity that are stored on the database” in lines 11=14. There is insufficient antecedent basis for “said messages exchanged on the two or more social media networks between a second user and the larger entity” in the claims. Additionally, it is unclear from the specification what is meant by “wherein said second user did not transmit said messages directly to said larger entity” when the message is defined as being “between a second user and the larger entity”.
Dependent Claims 19 and 20 are rejected for the reasons presented above with respect to rejected Claim 17 in view of their dependence thereon.

Additionally, Claim 19 recites the limitation “wherein the application is further configured to add information to the database based on the activity of the first user  in the web browser on one of the two or more social media networks” in lines 1-3. There is insufficient antecedent basis for the term “the activity of the first user” in the claims.

Additionally, Claim 20 recites the limitation “wherein the application is configured to display the one or more instances of electronic interaction by overlaying the one or more instances of electronic interaction on the web browser” in lines 1-3. There is insufficient antecedent basis for “the one or more instances of electronic interaction” in the claims.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



Claims 1, 3-7, 9, 11-15, 17, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites the limitation “display on the computer system of the first user the instance of electronic interaction over said one or more social media networks between the second user pertaining to the larger entity stored in the database, wherein said second user did not transmit said instance of electronic interaction directly to said larger entity” in lines 12-15. Paragraph [0007] of the instant specification states:
“In an embodiment of the system or method, electronic interactions on an entity-to- entity basis, instead of or in addition to an individual-to-individual basis, may be stored in the database and displayed for a user. Accordingly, numerous users may be associated with a given entity, and numerous entities may be represented in the database. If a second user identified on a webpage of the first user's computer is associated with a larger entity, all electronic interactions between that entity and the first user may be retrieved from the database and displayed for the first user. Similarly, if the first user is associated with a larger entity, electronic interactions between the first user's entity and an identified second user (or the identified second user's entity) may be retrieved and displayed (emphasis added).” 
Paragraph [0029] of the specification further states:
“As noted above, the database 16 may associate individuals with larger entities, in embodiments. Accordingly, when a user, individual, or entity with which the user of the user system 14 has had electronic interaction is identified, electronic interactions between the user of the user system 14 and the identified user, individual, or entity, and all other users, individuals, or entities associated with the identified user, individual, or entity may be retrieved and displayed. For example, if an individual is identified, and that individual is associated with Acme Corp., electronic interactions between the user of the user system 14 and the identified individual, Acme Corp., and/or one or more other users associated with Acme Corp may be retrieved and displayed. Similarly, if the user of the user system 14 is associated with Beta Corp., electronic interactions between users associated with Beta Corp. and users associated with Acme Corp. may be retrieved and displayed (emphasis added).” 
While the specification clearly supports displaying electronic interactions between the second user and a larger entity associated with the first user, there is insufficient written description support for a “display on the computer system of the first user the instance of electronic interaction over said one or more social media networks between the second user pertaining to the larger entity stored in the database, wherein said second user did not transmit said instance of electronic interaction directly to said larger entity (emphasis added)” as claimed.
Dependent Claims 3-7 are rejected for the reasons presented above with respect to rejected Claim 1 in view of their dependence thereon.

Insofar as it recites similar claim elements, Claim 9 is rejected for substantially the same reasons presented above with respect to Claim 1.
Dependent Claims 11-15 are rejected for the reasons presented above with respect to rejected Claim 9 in view of their dependence thereon.

Insofar as it recites similar claim elements, Claim 17 is rejected for substantially the same reasons presented above with respect to Claim 1.
Dependent Claims 19 and 20 are rejected for the reasons presented above with respect to rejected Claim 17 in view of their dependence thereon.

Examiner’s Note 
The Examiner has noted significant issues supra as to the pending claims under 35 U.S.C. 112(b). Presently, the pending claims do not adequately reflect what the disclosed invention is. In light of the precedence set forth in In re Steele, 305 F.2d 859, 862 (CCPA 1962) and In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970), the Examiner applies cited art in accordance with a position as best understood in the context of the claims and the invention as a whole to expedite compact prosecution. Such interpretations of the claims versus the cited art cannot be used as a basis for overcoming the objections or rejections set forth supra. Any claim not objected or rejected in view of art does not ascribe allowable subject matter, but remains pending and rejected under their respective titles supra.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 9, 11-15, 17, 19 and 20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over the paper authored by Hangal et al., titled “Effective Browsing and Serendipitous Discovery with an Experience-Infused Browser”, hereby “Hangal”, in view of McConnell et al., Pub. No. US 2013/0218991 A1, hereby “McConnell”.


Regarding Claim 1, Hangal discloses “A system (Hangal fig. 1, Abstract and § "Infusing a Browser with the User's Experience" and “SYSTEM DESIGN”: a system for recalling digital experiences while browsing) comprising:
A computer system of a first user (Hangal fig. 1 and § “Personal Digital Archives”, “Privacy Preserving Personalization” and “SYSTEM DESIGN”: “the user’s own computer” which is executing the web browser with Experience-Infused browser extension and the MUSE indexer);
a database configured to store an instance of electronic interaction over one or more social media networks among a plurality of users (Hangal fig. 1 and § “Personal Digital Archives”, “Privacy Preserving Personalization”,  “SYSTEM DESIGN” and “LIMITATIONS AND FUTURE WORK”: a personal archive that includes email archive and chat logs – in the section titled “LIMITATIONS AND FUTURE WORK”, the authors suggest that the personal archive may also contain interactions from social networking platforms such as Facebook and Twitter); and
an application configured to be installed on said computer system of said first user of the plurality of users (Hangal fig. 1 and § “Infusing a Browser with the User's Experience”, “Privacy Preserving Personalization” and “SYSTEM DESIGN”: web browser with Experience-Infused browser extension), the application configured to:
collect information from a website displayed in a web browser on the computer system of the first user (Hangal fig. 1, Abstract and § “SYSTEM DESIGN”: “After the web page is completely loaded by the browser, the user script extracts page contents and posts it to MUSE that is running on the same machine in the background.”);
determine if the information includes a second user of the plurality of users (Hangal fig. 1, Abstract and § “USER EXPERIENCE”, “SYSTEM DESIGN” and “Named Entities”: “We extract named entities from the page text using the Stanford NLP toolkit. The named entity recognizer can identify names from a piece of text, and also classify them as likely to belong to a person, place or organization.” - the identified names are then compared against the indexed contents of the personal archive);” and
“display on the computer system of the first user the instance of electronic interaction over said one or more social media networks between the second user... (Hangal figs. 1 and 3 and § “Infusing a Browser with the User's Experience”, “USER EXPERIENCE”, “SYSTEM DESIGN” and “People names”: “The browser also lets users find out why it highlighted the terms shown. By simply clicking any highlight terms or a term in the call-out, the user can see a preview of the email messages that contain the terms of interest.” - the displayed emails include emails exchanged between the user and the identified person).”
However, while Hangal suggests that the personal archive may capture relationships between the user and organizations associated with the user (Hangal § “Personal Digital Archives”, “USER EXPERIENCE” and “DISCUSSION”), Hangal does not explicitly disclose “determine a larger entity with which the first user is associated; and
display on the computer system of the first user the instance of electronic interaction over said one or more social media networks between the second user pertaining to the larger entity stored in the database, wherein said second user did not transmit said instance of electronic interaction directly to said larger entity (emphasis added).”
In a related field of endeavor, McConnell discloses a system and method for providing information from a Customer Relationship Management (CRM) system wherein enterprise correspondence and social media objects involving a target person, e.g., a second user, and the enterprise of the requesting user, i.e., a larger entity associated with the first user, are identified and displayed to the requesting user (McConnell figs. 1C, 2, 5D and 5E and paragraphs 120 and 134-144 and 155-160: “For example, in an embodiment, the profile generator component 350 can be configured to identify, from the social media content 210 associated with the target person, one or more social media objects 206 relating to the enterprise. The identified social media object(s) 206 can be posted by the target person, posted to the target person, and/or can include a reference to the target person.” and “In another embodiment, a social media presentation window 540 can present Tom Smith's social media activity related to the enterprise from at least one social networking entity 205. For example, the social media presentation window 540 can display Tom Smith's most recent post 542 relating to an upcoming meeting with the enterprise, and can also display Tom Smith's micro blogs and other social media objects.” – recent post 542 on social networking entity 205 is an instance of electronic interaction by Tom, i.e., the second user, pertaining to the enterprise of the requesting user 203, i.e., a larger entity associated with the first user, that is not transmitted by Tom directly to the enterprise). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of Hangal, to present to the user, in response to detecting a reference to a person in the original content, a plurality of messages by the identified person that pertain to the enterprise associated with the user as taught by McConnell. One of ordinary skill in the art would have been motivated to combine presenting to the user, in response to detecting a reference to a person in the original content, a plurality of messages by the identified person that pertain to the enterprise associated with the user to provide a social and professional portrait of the identified person from the perspective of the enterprise associated with the user (McConnell paragraph 141) and to indicate the engagement of the identified person with the enterprise associated with the enterprise (McConnel paragraph 160).

Regarding Claim 3, the combination of Hangal and McConnell discloses all of the limitations of Claim 1.
Additionally, Hangal discloses “wherein the instances of electronic interaction further comprise one or more emails (Hangal fig. 1 and § "Personal Digital Archives" and "Privacy Preserving Personalization" and "SYSTEM DESIGN": the personal archive includes emails).”

Regarding Claim 4, the combination of Hangal and McConnell discloses all of the limitations of Claim 1.
Additionally, Hangal discloses “wherein the application is an extension of the web browser (Hangal fig. 1 and § "Infusing a Browser with the User's Experience" and "Privacy Preserving Personalization" and "SYSTEM DESIGN": web browser with Experience-Infused browser extension).”

Regarding Claim 5, the combination of Hangal and McConnell discloses all of the limitations of Claim 1.
Additionally, Hangal discloses “wherein the application is configured to identify said second user of the plurality of users included in the information (Hangal fig. 1 and § "Infusing a Browser with the User's Experience", "USER EXPERIENCE" and "SYSTEM DESIGN": “Our browser brings the user’s attention to terms that are likely to be meaningful to him. Examples of such terms are proper nouns and names of friends or places that appear in the user’s email archive. Figure 2 shows a screenshot of the browser on the New York Times home page for one of the participants in our study. Here the terms Mumbai and USC are highlighted; it turned out that this user comes from the city of Mumbai and had applied to USC for admission.” – the name of the person may be extracted from the web page).”

Regarding Claim 6, the combination of Hangal and McConnell discloses all of the limitations of Claim 5.
Additionally, Hangal discloses “wherein the application is configured to display on the computer system of the first user one or more instances of interaction between the first user and each of the identified users (Hangal figs. 1 and 3 and § "Infusing a Browser with the User's Experience", "USER EXPERIENCE", "SYSTEM DESIGN" and "People names": "The browser also lets users find out why it highlighted the terms shown. By simply clicking any highlight terms or a term in the call-out, the user can see a preview of the email messages that contain the terms of interest." - the displayed emails can include emails exchanged between the user and each of persons identified from the web page).”

Regarding Claim 7, the combination of Hangal and McConnell discloses all of the limitations of Claim 1.
Additionally, McConnell discloses “wherein the application is further configured to determine a larger entity with which the second user is associated and to display on the user computer system one or more instances of electronic interaction between the first user and the larger entity other than the one or more instances of electronic interaction between the first user and the second user (McConnell figs. 1D and 5F and paragraphs 163-172: an entity, such as a target account, associated with a second user is determined and user 203 is presented with comprehensive profile 352, which can include interactions with a target account, which may represent a company that has a relationship with user 203 or the enterprise associated with user 203).”  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of Hangal, to present to the user, in response to detecting a reference to a person with whom the user has a relationship in the original content, a plurality of messages between the user and an entity with which the person is associated as taught by McConnell. One of ordinary skill in the art would have been motivated to combine presenting to the user, in response to detecting a reference to a person with whom the user has a relationship in the original content, a plurality of messages between the user and an entity with which the person is associated to inform the user of correspondence between the user and the entity with which the person is associated even though the user may not have corresponded directly with the person (McConnell paragraphs 171-172).

Regarding Claim 9, Hangal discloses “A method (Hangal fig. 1, Abstract and § "Infusing a Browser with the User's Experience" and “SYSTEM DESIGN”: a process for recalling digital experiences while browsing) comprising:
collecting information from a website interface displayed in a web browser of a computer system of a first user (Hangal fig. 1, Abstract and § "SYSTEM DESIGN": "After the web page is completely loaded by the browser, the user script extracts page contents and posts it to MUSE that is running on the same machine in the background.");
determining if the collected information includes identification of a second user (Hangal fig. 1, Abstract and § "USER EXPERIENCE", "SYSTEM DESIGN" and "Named Entities": "We extract named entities from the page text using the Stanford NLP toolkit [26]. The named entity recognizer can identify names from a piece of text, and also classify them as likely to belong to a person, place or organization." the identified names are then compared against the indexed contents of the personal archive);
retrieving one or more electronic interactions between the first user and the second user from a database that stores a plurality of electronic interactions between the first user and a plurality of other users, the second user being one of the plurality of other users (Hangal fig. 1 and § "Personal Digital Archives" and "Privacy Preserving Personalization" and "SYSTEM DESIGN": while not explicitly stated, interactions containing terms of interest, e.g., emails comprising the name of a person, are necessarily retrieved from the personal archive);” and
“displaying on the computer system of the first user an instance of electronic interaction over one or more social media networks between the second user... (Hangal figs. 1 and 3 and § "Infusing a Browser with the User's Experience", "USER EXPERIENCE", "SYSTEM DESIGN" and "People names": "The browser also lets users find out why it highlighted the terms shown. By simply clicking any highlight terms or a term in the call-out, the user can see a preview of the email messages that contain the terms of interest." - the displayed emails include emails exchanged between the user and the identified person).
However, while Hangal suggests that the personal archive may capture relationships between the user and organizations associated with the user (Hangal § “Personal Digital Archives”, “USER EXPERIENCE” and “DISCUSSION”), Hangal does not explicitly disclose “determining a larger entity with which the first user is associated; and
displaying on the computer system of the first user an instance of electronic interaction over one or more social media networks between the second user and the larger entity, wherein said second user did not transmit said electronic interaction directly to said larger entity (emphasis added).”
In a related field of endeavor, McConnell discloses a system and method for providing information from a Customer Relationship Management (CRM) system wherein enterprise correspondence and social media objects involving a target person, e.g., a second user, and the enterprise of the requesting user, i.e., a larger entity associated with the first user, are identified and displayed to the requesting user (McConnell figs. 1C, 2, 5D and 5E and paragraphs 120 and 134-144 and 155-160: “For example, in an embodiment, the profile generator component 350 can be configured to identify, from the social media content 210 associated with the target person, one or more social media objects 206 relating to the enterprise. The identified social media object(s) 206 can be posted by the target person, posted to the target person, and/or can include a reference to the target person.” and “In another embodiment, a social media presentation window 540 can present Tom Smith's social media activity related to the enterprise from at least one social networking entity 205. For example, the social media presentation window 540 can display Tom Smith's most recent post 542 relating to an upcoming meeting with the enterprise, and can also display Tom Smith's micro blogs and other social media objects.” – recent post 542 on social networking entity 205 is an instance of electronic interaction by Tom, i.e., the second user, pertaining to the enterprise of the requesting user 203, i.e., a larger entity associated with the first user, that is not transmitted by Tom directly to the enterprise). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Hangal, to present to the user, in response to detecting a reference to a person in the original content, a plurality of messages by the identified person that pertain to the enterprise associated with the user as taught by McConnell. One of ordinary skill in the art would have been motivated to combine presenting to the user, in response to detecting a reference to a person in the original content, a plurality of messages by the identified person that pertain to the enterprise associated with the user to provide a social and professional portrait of the identified person from the perspective of the enterprise associated with the user (McConnell paragraph 141) and to indicate the engagement of the identified person with the enterprise associated with the enterprise (McConnel paragraph 160).

Insofar as it recites similar claim elements, Claim 11 is rejected for substantially the same reasons presented above with respect to Claim 3.

Insofar as it recites similar claim elements, Claim 12 is rejected for substantially the same reasons presented above with respect to Claim 4.

Insofar as it recites similar claim elements, Claim 13 is rejected for substantially the same reasons presented above with respect to Claim 5.

Insofar as it recites similar claim elements, Claim 14 is rejected for substantially the same reasons presented above with respect to Claim 6.

Insofar as it recites similar claim elements, Claim 15 is rejected for substantially the same reasons presented above with respect to Claim 7.

Regarding Claim 17, Hangal discloses “A system (Hangal fig. 1, Abstract and § "Infusing a Browser with the User's Experience" and “SYSTEM DESIGN”: a system for recalling digital experiences while browsing) comprising:
a computer system of a first user (Hangal fig. 1 and § “Personal Digital Archives”, “Privacy Preserving Personalization” and “SYSTEM DESIGN”: “the user’s own computer” which is executing the web browser with Experience-Infused browser extension and the MUSE indexer);
a database configured to store instances of electronic interaction among a plurality of users (Hangal fig. 1 and § “Personal Digital Archives”, “Privacy Preserving Personalization”,  “SYSTEM DESIGN” and “LIMITATIONS AND FUTURE WORK”: a personal archive that includes email archive and chat logs – in the section titled “LIMITATIONS AND FUTURE WORK”, the authors suggest that the personal archive may also contain interactions from social networking platforms such as Facebook and Twitter); and
an application configured to be installed on or receive data from said computer system of the first user (Hangal fig. 1 and § "Infusing a Browser with the User's Experience" and "Privacy Preserving Personalization" and "SYSTEM DESIGN": web browser with Experience-Infused browser extension), the application configured to:
collect information from a website displayed in a web browser on the computer system of the first user (Hangal fig. 1, Abstract and § "SYSTEM DESIGN": "After the web page is completely loaded by the browser, the user script extracts page contents and posts it to MUSE that is running on the same machine in the background.");
identify at least one of the plurality of other users in the information (Hangal fig. 1, Abstract and § "USER EXPERIENCE", "SYSTEM DESIGN" and "Named Entities": "We extract named entities from the page text using the Stanford NLP toolkit [26]. The named entity recognizer can identify names from a piece of text, and also classify them as likely to belong to a person, place or organization." the identified names are then compared against the indexed contents of the personal archive);” and
“display on the computer system of the first user said messages exchanged on the two or more social media networks between a second user... (Hangal figs. 1 and 3 and § "Infusing a Browser with the User's Experience", "USER EXPERIENCE", "SYSTEM DESIGN" and "People names": "The browser also lets users find out why it highlighted the terms shown. By simply clicking any highlight terms or a term in the call-out, the user can see a preview of the email messages that contain the terms of interest." - the displayed emails include emails exchanged between the user and the identified person).”
However, while Hangal suggests that the personal archive may capture relationships between the user and organizations associated with the user (Hangal § “Personal Digital Archives”, “USER EXPERIENCE” and “DISCUSSION”), Hangal does not explicitly disclose “determine a larger entity with which the first user is associated; and
display on the computer system of the first user said messages exchanged on the two or more social media networks between a second user and the larger entity that are stored on the database, wherein said second user did not transmit said messages directly to said larger entity (emphasis added).”
In a related field of endeavor, McConnell discloses a system and method for providing information from a Customer Relationship Management (CRM) system wherein enterprise correspondence and social media objects involving a target person, e.g., a second user, and the enterprise of the requesting user, i.e., a larger entity associated with the first user, are identified and displayed to the requesting user (McConnell figs. 1C, 2, 5D and 5E and paragraphs 120 and 134-144 and 155-160: “For example, in an embodiment, the profile generator component 350 can be configured to identify, from the social media content 210 associated with the target person, one or more social media objects 206 relating to the enterprise. The identified social media object(s) 206 can be posted by the target person, posted to the target person, and/or can include a reference to the target person.” and “In another embodiment, a social media presentation window 540 can present Tom Smith's social media activity related to the enterprise from at least one social networking entity 205. For example, the social media presentation window 540 can display Tom Smith's most recent post 542 relating to an upcoming meeting with the enterprise, and can also display Tom Smith's micro blogs and other social media objects.” – recent post 542 on social networking entity 205 is an instance of electronic interaction by Tom, i.e., the second user, pertaining to the enterprise of the requesting user 203, i.e., a larger entity associated with the first user, that is not transmitted by Tom directly to the enterprise). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of Hangal, to present to the user, in response to detecting a reference to a person in the original content, a plurality of messages by the identified person that pertain to the enterprise associated with the user as taught by McConnell. One of ordinary skill in the art would have been motivated to combine presenting to the user, in response to detecting a reference to a person in the original content, a plurality of messages by the identified person that pertain to the enterprise associated with the user to provide a social and professional portrait of the identified person from the perspective of the enterprise associated with the user (McConnell paragraph 141) and to indicate the engagement of the identified person with the enterprise associated with the enterprise (McConnel paragraph 160).

Regarding Claim 19, the combination of Hangal and McConnell discloses all of the limitations of Claim 17.
Additionally, McConnell discloses “wherein the application is further configured to add information to the database based on the activity of the first user in the web browser on one of the two or more social media networks (McConnell figs. 2 and 3A and paragraphs 33-34: a new correspondence record 326 is created and stored in data store 326 when the user posts on a social networking service 205 or sends an email).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of Hangal to add new social media correspondence to the personal archive as taught by McConnell because doing so constitutes applying a known technique (adding new correspondence records to a data store when new social media posts or emails are sent) to known devices and/or methods (a system for recalling digital experiences while browsing) ready for improvement to yield predictable and desirable results (ensuring new correspondence is indexed and available for display to the user). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 20, the combination of Hangal and McConnell discloses all of the limitations of Claim 17.
Additionally, Hangal discloses “wherein the application is configured to display the one or more instances of electronic interaction by overlaying the one or more instances of electronic interaction on the web browser (Hangal figs. 1 and 3 and § "Infusing a Browser with the User's Experience", "USER EXPERIENCE", "SYSTEM DESIGN" and "People names": "The browser also lets users find out why it highlighted the terms shown. By simply clicking any highlight terms or a term in the call-out, the user can see a preview of the email messages that contain the terms of interest." - as shown in Figure 3, snippets of the emails are displayed in an overlay over the web page by the browser).”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449